DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually" in claim 4 and 5 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how slowly the torque is delivered to meet this recitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0312156) in view of Tanaka (US 2005/0277515).

Claim 1
Yoon discloses a control system for a hybrid vehicle comprising:
an engine (“ENGINE”);
a first motor (“MOTOR”) that is connected to an output shaft of the engine in a power transmittable manner (see FIG. 1);
a first clutch (CLA1) that selectively transmits power from the engine (“ENGINE”) and the first motor (“MOTOR”) to a pair of drive wheels (see FIG. 1, illustrating wheels connected to differential after the dual clutch transmission), and that is adapted to be engaged partially while slipping to vary a torque transmitting capacity continuously (see e.g., paragraphs [0028] and [0031]);
a second clutch (CLA2) that selectively transmits the power from the engine (“ENGINE”)  and the first motor (“MOTOR”) to the pair of drive wheels, and that is adapted to be engaged partially while slipping to vary a torque transmitting capacity continuously (see e.g., paragraphs [0028] and [0031]);
a detector that collects at least data relating to a heat of the first clutch, and a speed of the engine (see e.g., paragraphs [0028], [0041], and [0043]); and
a controller that controls the engine, the first clutch, the second clutch, the first motor, and the second motor (see e.g., paragraphs [0028] and [0037]-[0047]),
wherein the controller is configured to obtain a temperature of the first clutch based on the data relating to the heat of the first clutch when engaging the first clutch completely while causing the first clutch to slip (see paragraph [0028]),
execute a transient slip control to cause the second clutch (non-overheated clutch) to slip while bringing the slipping first clutch (overheated clutch) into complete engagement if the temperature of the first clutch is higher than a predetermined level (see paragraph [0031]), and generate a collection torque (“drive torque” which includes both the engine torque and motor torque according to paragraph [0038]) to suppress (“limit”) a change in a speed of the engine by the first motor, if the speed of the engine is changed from a target speed more than a predetermined value during execution of the transient slip control (see e.g., paragraph [0040] disclosing controlling the gradient of torque and FIG. 3 illustrating engine speed decreasing after time of third dotted line while drive torque consistently increases at same gradient).
Yoon does not disclose a second motor that is connected to the pair of drive wheels without interposing the engine and the first motor therebetween. Kaltenbach discloses a transmission with a second motor (3) that is connected to the same pair of drive wheels (wheels connected to 18) as the engine (VM) and first motor (4) without interposing that engine and first motor (see figure). It would have been obvious to one having ordinary skill in the art to have modified Yoon to include a second motor based on Kaltenbach in order to, for example, provide power (via the second motor) to the wheels while retaining the ability to restart the engine (via the first motor).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Tanaka, and further in view of Bassler (US 2006/0040788).

Claim 4
Yoon discloses control during general operation and not specifically during launch and therefore does not disclose “wherein the controller is further configured to execute a friction start to launch the hybrid vehicle by delivering at least an output torque of the engine gradually to the pair of drive wheels while causing the first clutch or the second clutch to slip, execute the transient slip control if the temperature of the first clutch is raised higher than the predetermined level during execution of the friction start, and continue the friction start while causing the second clutch to slip after engaging the first clutch completely.” However, Bassler discloses a control method executed during a friction start to launch the vehicle (step 202) including causing a clutch to slip (step 214) and executing a changed slip control (step 218) if the temperature of the first clutch is raised higher than the predetermined level during execution of the friction start (step 216) and continuing the launch during that changed slip (see arrow from step 218 to step 202). Bassler also discloses that to prevent overheating either the clutch can be fully engaged or disengaged (see paragraph [0003]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yoon to provide the transient slip control during a launch start as in Bassler in order to avoid clutch overheating during launch which is a function that includes a high risk of overheating. As so modified, Yoon would disclose the claimed combination.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 2, the prior art does not disclose or render obvious a control system for a hybrid vehicle comprising the combination of features including “wherein the controller is further configured to operate the second motor to generate a torque counteracting against the collection torque generated by the first motor.” The combination of the control related the first motor, and the slipping of the clutches according to claim 1 in combination with the control of the second motor according to claim 2 is not an obvious combination in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659